ORDER
A majority of the Judges of this Court in regular active service have voted for rehearing of these cases en banc. Sixth Circuit Rule 14 provides as follows:
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.
It is further ORDERED that the appel-lees/cross-appellants file a supplemental brief not later than Friday, December 20, 1996, and the appellant/cross-appellee file a supplemental brief not later than Monday, February 10, 1997. Reargument will be scheduled for Wednesday, April 23,1997.